Perkins, J.
James IE Pralt held a note on Leri Lewis for $100. He placed the note in the hands of Jos pk Boyd *233with instructions to obtain, in exchange for it, the note of Llend rson and Si 'er, pursuant to a previous arrangement among the parties. Instead of exchanging the note according to instructions, Boyd appropriated it in part payment of a horse, counting its value at about $80. Boyd offered the horse to Pratt, at his ( Boyd’s) bargain, but Pratt refused to accept it, and sued Boyd for the converted note. It was proved that Lewis, the maker of the converted note, had no property subject to execution; but there was no other evidence touching the value of his note, except the fact that Boyd sold it for about $80. The Court instructed the jury, in substance, that if Loewis was insolvent, so that he had no property subject to execution, at a given date, his note was of no value, and Boyd was not liable for its conversion; although he sold it for $80, and at a different date, perhaps, from that fixed in the instruction, and when Lewis was not insolvent. The jury found for the defendant, Boyd.
S. F. efe /). IL. Maxwe’l, for the appellant.
Crain and Allen, for the appellee.
The instruction was wrong, and so was the verdict. The fact that a man is insolvent at one period, is not conclusive evidence that he will always remain so. Nor is that fact conclusive proof that his note is worthless. Take the case of an honest, industrious young man of twenty-one years of age, who is without a dollar’s worth of property, but who by his industry is able, and by his honesty is willing, to pay notes he may execute. Is his note worth nothing? Take the man of family, without property, but with a business latent and education which enable him to earn five dollars a day, and with.honesty that leads him to fulfill his promise. Is his note lor a hundred dollars worth nothing? Other elements than mere amount of property subject to execution, enter into a man’s credit, and the value of his paper.
Per Curiam. — The judgment is reversed, with costs. Cause remanded. &c.